Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 6, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits on the ground that she failed to comply with registration requirements. Claimant’s employment terminated under nondisqualifying conditions on *1071June 6, 1974. She testified that she did not file a claim for benefits for the period of June 10, 1974 through March 23, 1975 because she was "unaware” that her employment was covered by unemployment insurance. She also testified that she did not request information from the insurance office. The board found that claimant relied on her own impressions and did not seek advice from the insurance office and she, therefore, was ineligible for benefits. Whether or not good cause exists for a claimant’s failure to comply with registration and reporting requirements is an issue of fact within the province of the board. (Matter of Zaimoff [Catherwood], 27 AD2d 782.) Since there is substantial evidence in the record to sustain its determination, we must affirm. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.